IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CARLOS QUILES,                             : No. 85 EM 2015
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON OF PLEAS                   :
PHILADELPHIA COUNTY,                       :
                                           :
                    Respondent             :


                                       ORDER


PER CURIAM
      AND NOW, this 16th day of September, 2015, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are DISMISSED.              See

Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (stating that hybrid representation is not

permitted). The Prothonotary is DIRECTED to forward the filings to counsel of record.